DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on March 23, 2022. Claims 1 and 6 have been amended.

Response to Arguments
Applicant's arguments filed on March 23, 2022 have been fully considered but they are not persuasive.
As to pages 8-12 of Applicant’s arguments, Applicant argued that there is no rationale within the combination of Tseng and Alcamo to produce Applicant’s claimed invention. However, the Examiner respectfully disagrees. The prior art to Alcamo does provide a rationale for the combination, which is recited in paragraph 0014 of Alcamo’s disclosure, for allowing the supplemental showerhead to tilt inwardly or outwardly. Therefore, the argument is not persuasive. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 2013/0161420 A1) in view of Alcamo (US 2016/0279649 A1).
With regard to claim 1, Tseng discloses  a handheld showerhead assembly (Fig. 8) comprising: a handheld showerhead (8) including a primary showerhead and an elongate hollow handle (Fig. 8), said primary showerhead (8) having a front face and a plurality of nozzles projecting from said front face (Fig. 8), said elongate hollow handle having a proximal end and a distal end with said distal end affixed to said primary showerhead (Fig. 8), said handheld showerhead (8) further including a channel connecting said hollow handle's proximal end to said nozzles for transporting water received from said handle's proximal end to said nozzles; a hose (7) having first and second ends with said first end being connected to said elongate handle's proximal end (Fig. 8); a showerhead mount (Fig. 7) including a housing, a female threaded inlet (5), a male threaded outlet (13) which is connected to said hose's second end (Fig. 7), and a central conduit  (Fig. 7) connecting said female threaded inlet (5) to said male threaded outlet (13), said housing further including a "C" shaped receptacle (2) sized and shaped to receive and hold the proximal end of said handheld showerhead (Fig. 8), said "C" shaped receptacle separating said showerhead mount's housing into a first side shoulder section and a second side shoulder section (Fig. 7); said showerhead mount further including a first supplemental sprayer assembly (left 3).
However, Tseng fails to disclose that said first supplemental sprayer assembly is mounted to said first side shoulder section by a first ball joint so as to enable said first supplemental sprayer assembly to swivel relative to said housing, said mount further including a first nozzle conduit connecting said central conduit to said first supplemental sprayer assembly for supplying water from said central conduit to said first supplemental sprayer assembly.
Alcamo teaches a handheld showerhead comparing Tseng a first supplemental sprayer assembly (Fig. 2) is mounted to said first side shoulder section by a first ball joint (59) so as to enable said first supplemental sprayer assembly to swivel relative to said housing (Figs. 2-4), said mount further including a first nozzle conduit (57) connecting said central conduit (39) to said first supplemental sprayer assembly (Fig. 2) for supplying water from said central conduit (39) to said first supplemental sprayer assembly.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tseng, by replacing the fixed supplemental sprayer assembly of Tseng with the pivotably supplemental spray assembly with the ball joint (59) as taught by Alcamo into the first and second shoulder sections of the housing of Tseng, for the benefit of allowing the supplemental showerhead to tilt inwardly or outwardly for creating various spray trajectories (Para. [0014]).  
With regard to claims 2-6, the device of Tseng as modified by Alcamo further discloses all the structural limitations recited in claims 2-6.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5 of copending Application No. 16/884,949 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the claimed invention and the copending application disclose a handheld showerhead including a showerhead, a handle, a hose and a showerhead mount.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752